Citation Nr: 1607447	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic lumbar sprain.

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to May 1995.

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a Travel Board hearing before the undersigned in August 2014.  A transcript of the hearing is associated with the claims file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 10 percent for left and right lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's chronic lumbar sprain has not been manifested by 30 degrees or less forward flexion of the thoracolumbar spine, or, favorable ankylosis of the entire thoracolumbar spine.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for chronic lumbar sprain has not been met at any time throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Board remanded this case in September 2015 in order to secure an examination of the Veteran's back.  Following the remand, a VA examination of the back was provided in November 2015.  The examination includes a review of the Veteran's pertinent medical history and it provides a discussion of symptomatology relevant to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's chronic lumbar sprain is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to a lumbosacral strain.  The Veteran claims a higher evaluation is warranted throughout the appeal period. 

For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward thoracolumbar flexion is zero to 90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation are each from zero to 30 degrees. 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243, Note (2). 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Turning to the record, the Veteran was provided with several VA examinations.  In March 2010, a VA examiner recorded the following ranges of motion of the Veteran's thoracolumbar spine: 80 degrees flexion, 20 degrees extension, 20 degrees each for left and right lateral flexion, and 20 degrees each for left and right lateral rotation.  The combined range of motion was 180 degrees.  No additional limitation of motion was observed during repetitive movement.  

A February 2011 VA examiner recorded the following ranges of motion: 60 degree flexion, 10 degrees extension, 10 degrees each for left and right lateral flexion, and 20 degrees each for left and right lateral rotation.  The combined range of motion was 130 degrees.  On repetitive movement, flexion was limited to 40 degrees; thus, on repetitive movement, the combined range of motion was 110 degrees.  

The Veteran was examined again by VA in July 2015.  However, as noted in the Board's September 2015 Remand, the results of this examination are not reliable due to internal inconsistencies in the report.  Thus, it has no probative value.  

Finally, a November 2015 VA examiner indicated the Veteran has full range of motion of the thoracolumbar spine, with no reduction in motion during repetitive movement.  There is no ankylosis of the spine. 

The Board has reviewed medical records documenting treatment to the Veteran's back, including chiropractic care, and more recently, epidural steroid injections.  See, e.g., July 2009 Bronx VAMC report; October 2015 Crystal Run Healthcare report.  While the treatment reports indicate the Veteran has at times experienced reduced motion (for example in July 2009, his flexion and extension was "limited" with discomfort), none of the treatment reports of record specifically document 30 degrees flexion or less, or, favorable ankylosis of the entire thoracolumbar spine.

Thus, the competent medical evidence of record does not support an evaluation in excess of 20 percent for chronic lumbar sprain.  At no point during the appeal period has the Veteran's chronic lumbar sprain been manifested by 30 degrees or less flexion of the thoracolumbar spine, or favorable ankylosis.  The rating assigned contemplates the painful motion that has been demonstrated on examination.

The Board acknowledges the Veteran's subjective complaints of pain.  See, e.g., December 2015 Statement.  Specifically, the Veteran alleges the November 2015 VA examiner did not sufficiently take into account reduced painful motion.  Id.  The Board notes, however, that the November 2015 VA examiner did in fact acknowledge at the conclusion of her report the allegation of painful limited motion.  The examiner's clinical findings, however, as well as her personal observations of the Veteran during his time in the examination room, both reveal the Veteran exhibits full range of motion despite subjective pain.  See November 2015 VA examination P. 11.  

Despite the Veteran's subjective complaints, in determining the actual degree of disability, an objective examination is more probative of the severity of his chronic lumbar sprain.  The objective evidence of record does not indicate the Veteran's pain limits his functional range of motion of the lumbar spine to less than those levels discussed above and, as such, it does not serve as a basis for an evaluation in excess of 20 percent for manifestations of a chronic lumbar sprain.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system").  

In sum, the preponderance of the evidence establishes that the criteria for an evaluation in excess of 20 percent for chronic lumbar sprain has not been met at any point throughout the appeal period.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, because the evidence preponderates against the Veteran's claim for an increased evaluation, the rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The discussion above reflects that the symptoms of the Veteran's chronic lumbar sprain are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain and reduced motion have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   

Finally, the Board recognizes that entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  However, because the Veteran has a claim for entitlement to a TDIU pending, a referral or remand for consideration of a TDIU is not necessary.  See November 2015 Report of General Information. 


ORDER

Entitlement to an evaluation in excess of 20 percent for chronic lumbar sprain is denied.


REMAND

A remand is necessary because the AOJ has not issued a statement of the case with respect to the Veteran's claims of entitlement to an evaluation in excess of 10 percent for both left and right lower extremity peripheral neuropathy.

In a December 2013 rating decision, the AOJ granted entitlement to service connection for left and right lower extremity peripheral neuropathy, and both were evaluated at 10 percent disabling, each.  In that decision, the AOJ found clear and unmistakable error in an earlier September 2007 rating decision denying entitlement to service connection for both disabilities.

In January 2014, the Veteran submitted a statement written on a VA Form 9 indicating "VA made a mistake in 2007 with my lower extremities."  He described pain shooting down his legs and feet.  In April 2014, the Veteran submitted a medical release form and included a statement describing numbness in his legs.  See April 2014 release form.  In April 2014, he also submitted a separate statement describing treatment for his peripheral neuropathy including epidural steroid injections.  See April 2014 statement.  Finally, in April 2014, the Veteran's partner submitted a statement describing difficulties associated with the Veteran's legs.  See April 2014 buddy statement.  

In order to appeal a decision, a Veteran must file a notice of disagreement within one year from the date the AOJ mails notice of the determination.  38 C.F.R. § 20.302(a).  At the time of the December 2013 rating decision, VA did not require a specific form when filing a notice of disagreement.  Rather, a liberal standard was applied in determining whether a communication constituted a notice of disagreement.  According to the regulations at that time, the communication in question needed only at least refer to the rating decision in question and be in terms that could be reasonably construed as expressing disagreement or dissatisfaction with the determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2013); Stokes v. Derwinski, 1 Vet. App. 201, 203; see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

Affording the Veteran the benefit of the doubt, and applying a liberal interpretation, the Board finds the communication written on the January 2014 VA Form 9 constituted a timely notice of disagreement to the December 2013 rating decision.  This is due to the close proximity in time the form was submitted after the rating decision (one month), the fact that it specifically referenced the prior 2007 rating decision containing clear and unmistakable error (which was discussed at length in the December 2013 rating decision), and the fact that the Veteran specifically referenced symptoms of his peripheral neuropathy, which was addressed in the December 2013 decision.  

The Board also notes that the several statements written by the Veteran and his family in April 2014 were submitted after the January 2014 VA Form 9.  The substance and timing of the statements demonstrate the Veteran and his family believed any issues relating to the evaluation of his peripheral neuropathy were already on appeal.  

Because the Veteran filed a timely notice of disagreement to the December 2013 rating decision, and because no further action has been taken by the AOJ, the proper course of action is to remand the matter.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is necessary with regard to the issues of entitlement to an evaluation in excess of 10 percent for left and right lower extremity peripheral neuropathy.  38 C.F.R. § 19.26.  

After the issuance of a statement of the case, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case with respect to the issues of entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy, and entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.  All appropriate appellate procedures should then be followed.  The appellant should be advised that he must complete his appeal of any issues by filing a timely substantive appeal following the issuance of a statement of the case.  If a timely substantive appeal is not filed, the matter should be closed by the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


